United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Duluth, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1350
Issued: February 8, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
On June 30, 2020 appellant filed an appeal from a December 31, 2019 decision1 of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 20-1350.
The Board, having duly considered this matter, concludes that the appeal docketed as No.
20-1350 must be dismissed. The Board’s jurisdiction is limited to the review of final adverse
OWCP decisions issued under the Federal Employees’ Compensation Act (FECA).2 For final
adverse decisions of OWCP issued on or after November 19, 2008, the Board’s review authority
is limited to appeals which are filed within 180 days from the date of issuance of OWCP’s
decision.3 The 180th day following the December 31, 2019 decision was June 28, 2020. As this

1

The Board notes that appellant indicated on her application for review (AB-1 Form) that she was appealing a
purported January 7, 2020 OWCP decision. However, the record as transmitted to the Board does not contain a final
adverse decision issued by OWCP on that date.
2

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

3

Id. at § 501.3(e) (2009).

fell on a Sunday, appellant had until Monday, June 29, 2020 to file a timely appeal.4 She did not
file an appeal with the Board until Tuesday, June 30, 2020, more than 180 days after the
December 31, 2019 OWCP decision. Therefore, the Board finds that the appeal docketed as No.
20-1350 is untimely filed. The Board is therefore without jurisdiction to review the appeal.
Appellant has not offered a reason to explain her failure to timely file an appeal with supporting
documentation sufficient to establish compelling circumstances. Because there is no final, adverse
decision issued by OWCP within 180 days of the June 30, 2020 filing of the instant appeal, the
Board concludes that the appeal docketed as No. 20-1350 must be dismissed.5 Accordingly.
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-1350 is dismissed.
Issued: February 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

20 C.F.R. § 501.3(f)(2).

5
The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.” Supra
note 3 at § 501.6(d).

2

